DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the second reinforcing part and support part, as shown in figure 8. However, figure 8 is a sectional view along A—A, of figure 4 (par. 38 of the originally filed specification), such that the one of the arrows from each of the “220” designations is pointing towards the support part “230”. The line drawn from each “220” designation of figure 8 to the support part “230” should be removed, as this is clearly an improper designation of the related structures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 28 December, 2021.
The amendments have been entered.
According, the amendments to the abstract have been entered. Accordingly, the Applicant has overcome the objections to the abstract as set forth within the Non-Final Office Action mailed on 30 August, 2021 at page 2. No new matter has been presented with the amendment and/or been entered.
According, Applicant incorporate the subject matter of claim 4 within independent claim 1. Accordingly, the Applicant has overcome the objections to the claim 4, now incorporated within independent claim 1, as set forth within the Non-Final Office Action mailed on 30 August, 2021 at page 5. No new matter has been presented with the amendment and/or been entered.
According, Applicant amended claim 15. Accordingly, the Applicant has overcome the rejections to claim 15, under 35 U.S.C. 112(b), as set forth within the Non-Final Office Action mailed on 30 August, 2021 at page 6. No new matter has been presented with the amendment and/or been entered.

Disposition of Claims
Claims 1, 5-7, 9-10, 12-13, and 15 are pending.
Claims 2-4, 8, 11, 14, and 16-17 have been cancelled.

Claim Interpretation
The claims remain interpreted under 35 U.S. C. 112(f), as set forth within the Non-Final Office Action mailed on 30 August, 2021. See Non-Final Office Action at pages 3-5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite, “at least one reinforcing part formed from at least one side of the door body in a thickness direction and extending in an axial direction, which is perpendicular to a sliding direction of the door body”, which is considered to contain new matter. In particular, the claim now suggest that the door of the air conditioner for the vehicle includes either one reinforcing part or more than one reinforcing part. However, as includ[ing] first reinforcing parts 210, second reinforcing parts 220, and support parts 230”. See Specification at paragraph 48. For this, there is only ever one reinforcing part, but the reinforcing part is formed of a multitude of structures. Due to this, the claimed subject matter of having more than one reinforcing part (“at least one reinforcing part” which includes one or more than one reinforcing part) was not described in the specification, as originally filed, in such a way as to reasonably convey to those having ordinary skill within the art, that the inventor, or joint inventors, had possession of the claimed invention at the time the invention was effectively filed. Thus, for examination purposes, it is being construed the claims are directed to one reinforcing part which can be structurally defined by various structures (i.e., a pair of first reinforcing parts, a pair of second reinforcing parts, and support parts). Applicant has not provided evidence of support for the claim amendments. Further, the foreign priority document (KR1020180128961) has been further reviewed, and no evidence has been found that the intent of the claimed invention was to include one or more than one (i.e., at least one) reinforcing part.
Claims 5-6, 13, and 15 depend from rejected claim 1, and thereby, are further, rejected under 35 U.S.C. 112(a).
Now-Independent claim 7 has been amended to recite, “at least one reinforcing part formed from at least one side of the door body in a thickness direction and extending in an axial direction, which is perpendicular to a sliding direction of the door body, wherein the at least one reinforcing part includes a pair of first reinforcing parts protruding in the thickness direction of the door body and extending in the axial direction, wherein the at least one reinforcing part further includes a plurality of second reinforcing parts”, which is considered to contain new matter. In particular, the claim now suggest that the door of the air conditioner for the vehicle includes either one reinforcing part or more than one reinforcing part, and that the second reinforcing parts forming the reinforcing part is to include more than two second reinforcing parts (i.e., the recitation of plurality includes the nature of the second reinforcing parts being plural, but this recitation, based on BRI, includes two or more than two).  First, as understood by the remainder of the claim, the reinforcing part is formed from at least a pair of first reinforcing parts and second reinforcing parts. See Claim 7 at lines 9-12. More so, looking at the specification, as originally filed, the reinforcing part is defined by “includ[ing] first reinforcing parts 210, second reinforcing parts 220, and support parts 230”. See Specification at paragraph 48. For this, there is only ever one reinforcing part, but the reinforcing part is formed of a multitude of structures. More so, the specification, as originally filed, only ever indicates or names “ a pair of second reinforcing parts”. See Specification at paragraph 19, 22, 53, 57 and figures 4-5 and 8(in view of paragraph 38 and the drawing objections). Due to this, the claimed subject matter of having more than one reinforcing part (“at least one reinforcing part” which includes one or more than one reinforcing part) and three or more second reinforcing parts (“plurality of reinforcing parts” which includes two or more than two second reinforcing parts) was not described in the specification, as originally filed, in such a way as to reasonably convey to those having ordinary skill within the art, that the inventor, or joint inventors, had possession of the claimed invention at the time the invention was effectively filed. Thus, for examination purposes, it is being construed the claims are directed to one reinforcing part which can be structurally defined by various structures (i.e., a pair of first reinforcing parts, a pair of second reinforcing parts, and support parts), which includes a pair of second reinforcing parts. KR1020180128961) has been further reviewed, and no evidence has been found that the intent of the claimed invention was to include one or more than one (i.e., at least one) reinforcing part or two or more (i.e., plurality) second reinforcing parts.
Claims 9-10 and 12 depend from rejected claim 1, and thereby, are further, rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAO (US 2015/0118948 A1).
As to claim 1, NAKAO discloses a door (60; par. 39, lines 1-4) of an air conditioner for a vehicle (abstract, lines 1-15; par. 2, lines 1-4), which is disposed inside of an air-conditioning case (11; par.26, line 5 – par. 27, line 5; figure 1 which shows the door, 60, being within the air-conditioning case) to adjust the degree of opening of an air passageway (par. 2, lines 1-4; par. 39, lines 1-4), the door of the air conditioner comprising:
61) formed in a plate shape (par. 39, lines 4-8 defined as the plate-like portion of the air mix door) and formed to be able to slide in the air-conditioning case (par. 39, line 1 – par. 40, line 10); and
a reinforcing part (63) formed from at least one side of the door body in a thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10) which is perpendicular to a sliding direction of the door body (as the door moves vertically up and down, as understood in par. 39, line 1 – par. 40, line 10, and the extension of the reinforcing part, 63, is from right to left sides of the door/door body, which is considered to be perpendicular to the sliding direction of the door; see annotated figures 3 and 4, which show the thickness direction, axial direction, and sliding direction relative to one another) wherein the reinforcing part includes a pair of first reinforcing parts (plurality of 63, shown in at least figure 6; par. 75, line 1 – par. 78, line 11) protruding in the thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10);
 wherein each of the first reinforcing parts has an inclined surface with a slope in the thickness direction (par. 69, lines 6-9 and par. 83, lines 1-4; figures 4-5 and 8 show wherein the ribs, 63, are provide with at least a trapezoidal shape wherein two edges of the trapezoid are shown to be angled in the thickness direction, defined in at least annotated figures 3 and 4 above), and is formed to get thinner from one of the sides toward a central part in the axial direction (figure 7; par. 79, line 1 –par. 82, line 2), thereby having flexibility and preventing the door from being damaged by bending deformation when the door is coupled to the air-conditioning case (As NAKAO discloses the claimed structure, the structure is capable of providing the claimed resulting effects, as it is seen as the manner of which the claimed apparatus is intended to be employed.“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114.).



    PNG
    media_image1.png
    831
    1449
    media_image1.png
    Greyscale

Annotated Figure 3
As to claim 5, NAKAO discloses wherein the first reinforcing parts are formed at edges of both sides in the sliding direction of the door (par. 75, line 1 – par. 78, line 11).

As to claim 6, NAKAO discloses wherein shafts (62b; par. 42, line 1- par. 43, line 6) are disposed in the air-conditioning case (see figure 1) and are connected to the door body to the door (figure 1; par. 42, line 1 – par. 43, line 6) to slide the door according to rotation of the shaft (par. 42, line 1- par. 43, line 6) and gear parts (62a; par. 39, lines 4-12; par. 42, line 1 – par. 43, line 6) are formed on one side of the door body (figures1, 3 and 6-7, which show gear parts at the one side of the of the door body, at least) to be meshed with the shafts (figure 1; par. 42, line 1- par. 43, line 6), and
shown in at least figure 3, in view of the directions shown in annotated figures 3 and 4, which provides gear parts which are disposed along the first reinforcing parts, and further in view of the disclosure of par. 69, line 6 – 73, line 13 which connect the gear parts disposed at opposite side via the formation of the first reinforcing parts, 63).

As to claim 13, NAKAO discloses wherein tension parts have elasticity in the thickness direction are disposed at both sides of the door body in the axial direction (see annotated figure 4, which is provided at the cross-sectional cut of IV of figure 3, wherein the tension parts are portions at ends of the plate-like portion of the door, which is capable of having an elasticity in the thickness direction, as the door structure is intended to be bent into an arc-shape during operation),  and buffering parts bend in the thickness direction are disposed at both end portions of the door body in the sliding direction (see annotated figure 5, which is provided at the cross-sectional cut of V of figure 3, which provides bending at ends of the door body in the sliding direction, as shown).

    PNG
    media_image2.png
    958
    1107
    media_image2.png
    Greyscale

Annotated Figure 4

    PNG
    media_image3.png
    1044
    1057
    media_image3.png
    Greyscale

Annotated Figure 5
As to claim 15, NAKAO discloses wherein the central part of the first reinforcing part in the axial direction (point of P1 extend along the central part of the first reinforcing part, 63, along the entirety thereof in the axial direction; par. 70, lines  4-9) is located on a same line as a start point of the diagonal line (points of P1 extend along the axial direction of the first reinforcing part, 63, as defined in annotated figures 3 and 4, wherein a point, P1, at a central part of the first reinforcing part exists which can intercept with a diagonal from P1 towards either P2 and/or P3; figure 4 and 8), which is a bending extension line of the door (figures 4 or 8; par. 70, lines 1-9, in view of par. 39, lines 4-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAO (US 2015/0118948 A1) in view of NAKAO (US 2016/0001630 A1 – herein referred to as NAKAO ‘630).
As to claim 7, NAKAO discloses a door (60; par. 39, lines 1-4) of an air conditioner for a vehicle (abstract, lines 1-15; par. 2, lines 1-4), which is disposed inside of an air-conditioning case (11; par.26, line 5 – par. 27, line 5; figure 1 which shows the door, 60, being within the air-conditioning case) to adjust the degree of opening of an air passageway (par. 2, lines 1-4; par. 39, lines 1-4), the door of the air conditioner comprising:
61) formed in a plate shape (par. 39, lines 4-8 defined as the plate-like portion of the air mix door) and formed to be able to slide in the air-conditioning case (par. 39, line 1 – par. 40, line 10); and
a reinforcing part (63) formed from at least one side of the door body in a thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10) which is perpendicular to a sliding direction of the door body (as the door moves vertically up and down, as understood in par. 39, line 1 – par. 40, line 10, and the extension of the reinforcing part, 63, is from right to left sides of the door/door body, which is considered to be perpendicular to the sliding direction of the door; see annotated figures 3 and 4, which show the thickness direction, axial direction, and sliding direction relative to one another);
 wherein the reinforcing part includes a pair of first reinforcing parts (plurality of 63, shown in at least figure 6; par. 75, line 1 – par. 78, line 11) protruding in the thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10);
 wherein the reinforcing part further includes a second reinforcing part (see annotated figure 6) protruding in the thickness direction of the door body at a central part of the door body in the sliding direction(shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body, see annotated figure 6 ) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10)
 In particular, it is possible for the central rib to be construed as the second reinforcing part, while the two upper and lower ribs, are the first reinforcing parts (see annotated figure 6), so as to arrange the second reinforcing parts further inside than the first reinforcing parts in the sliding direction.
However, NAKAO does not disclose wherein there is more than one second reinforcing part, so as to achieve the reinforcing part comprised of second reinforcing parts, or wherein there is at least one elongated support part disposed between the plurality of second reinforcing parts in the sliding direction and protrudes in a thickness direction to support the second reinforcing parts and restrain distortion of the door in the thickness direction. 
First, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP §2144.04 VI-B. Since applicant has not disclosed that placing additional second reinforcing parts to the door does anything more than produce predictable results (i.e., reinforcement to the door), the mere duplication of the second reinforcing parts in the door structure is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify NAKAO to include at least one additional second reinforcing part, in order to predictably provide reinforcement to the door. In doing so, the door may be provided with four ribs, wherein the upper-most and lower-most reinforcing parts, 63, are construed as the first reinforcing parts, while the two central reinforcing parts, 63, central ribs, 63, as described in the rejection of claim 7), are disposed at the central part in the sliding direction of the door to be spaced apart from each other at a predetermined interval (see annotated figure 6, in view of the rejection of claim 7 to provide two central ribs, 63, as the second reinforcing parts).
Second, NAKAO ‘630, however, is within the field of endeavor provided a door of a vehicle’s air conditioner (abstract, lines 1-16; par. 2, lines 1-3; par. 28, lines 1-7). NAKAO ‘630 teaches wherein second reinforcing parts (70) are provided with support parts (73; par. 64,lines 1-26), which are between a pair of second reinforcing parts (figure 4 and 5) and protrude in the thickness direction (same direction as shown in annotated figure 4 of NAKAO, with regards to figure 5 of NAKAO ‘630) and between the plurality of second reinforcing parts in the sliding direction (same direction as shown in annotated figure 4 of NAKAO, with regards to figure 5 of NAKAO ‘630). NAKAO ‘630 teaches that the support parts provide rigidity and prevent damage to the second reinforcing parts (par. 64, lines 1-26). As the second reinforcing parts of NAKAO, which are to be central to first reinforcing parts, are intended to prevent deformation of the central portion of the plate-like portion of the door (par. 14, lines 1-7), it would have been obvious to one having ordinary skill within the art to provide further support to the second reinforcing parts, such as the support parts taught by NAKAO ‘630, so as to provide further rigidity and prevent damage of the second reinforcing parts. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify NAKAO with the teachings of NAKAO ‘630 to incorporate support parts, as claimed, for the reasons stated above. 


    PNG
    media_image4.png
    827
    1694
    media_image4.png
    Greyscale

Annotated Figure 6
As to claim 9, NAKAO, as modified by NAKAO ‘630, provides more than one second reinforcing parts, further teaches, wherein each of the second reinforcing parts (central ribs, 63, as described in the rejection of claim 7) extends from an end portion of one side to an end portion of the other side in the axial direction (see annotated figure 6, in view of the rejection of claim 7 to provide two central ribs, 63, as the second reinforcing parts).

As to claim 10, NAKAO, as modified by NAKAO ‘630, provides more than one second reinforcing parts, further teaches, wherein the reinforcing parts, both first and second, (63) may be provided with size changes along the axial direction (figure 7; par. 79, line 1 – par. 82, line 2), such that the first and second reinforcing parts may be provided with thicker outer sections than central sections (figure 7; par. 7, line 1- par. 82, line 2). In doing so, at least the outer .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAO (US 2015/0118948 A1), in view of NAKAO (US 2016/0001630 A1 – herein referred to as NAKAO ‘630) and Engineering360 (NPL: “Honeycombs and Honeycomb Materials Information - Engineering360 (August 2017)”).
As to claim 12, NAKAO, as modified by NAKAO ‘630, does not further disclose wherein the support parts are formed in a hexagonal shape in cross section, and in fact, it appears the shape is triangular.
However, it is well known in the art that other shapes, such as honeycomb (e.g., hexagonal), have high specific strength and compressive strength, and are further known to be used in applications, such as automotive, due to this (as evident by Engineering360; par. 1- 2).  The change in configuration of shape of the support parts is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify vessel of NAKAO to include hexagonal support parts, as taught by Engineering360, as hexagonal shapes have high specific strength and compressive strength. In addition, as it is provided that the support parts would be positioned along a side of NAKAO that would reasonably be understood to experience a compressive force (see NAKAO ‘630 which provides placement relative to a curvature of the door guide grooves in figure 5, which would translate to a similar position along the same side as NAKAO) due to the nature of .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 28 December, 2021 have been fully considered but they are not persuasive. 
As pages 10-11, Applicant alleges, “None of the cited prior at references disclose at least a first reinforcing parts that has an inclined surface with a slope in the thickness direction, and is formed to get thinner from one of the sides towards a central part in the axial direction…Rather, a shown above, the asserted first reinforcing part has a constant thickness in the axial direction, and exclusively varies in thickness in a direction transverse to the axial direction.” The Examiner points to the rejection set forth herein, and further previously set forth at pages 9-10, in particular the rejections of claims 2-4, which cited figures 4-5, and 8, par. 69, lines 6-9 and par. 83, lines 1-4 to provide the inclined surfaces with a slope in the thickness direction. More so, figure 7 and par. 79- par. 8, line 2, which provides joining various embodiments previously set forth with the embodiment shown in figure 7, provides the variation in thickness along the axial direction at the central location of the first reinforcing part. In particular, it was provided that the central part of the first reinforcing part is thinner than that of 
At page 13, Applicant asserts, “With regard to Nakao, as illustrated below, the office action asserts that Nakao discloses a first reinforcing part (“rib” 63) that is formed to get thinner from sides toward a central part in an axial direction.” First, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”, see MPEP §2145 – VI. This argument is made with respect to claim 7 of which does not recite nor suggest the thinning of the first reinforcing part. Due to this, the Examiner is not persuaded to the argument, as it does not pertain to invention characterized by claim 7.
At pages 13-14, Applicant asserts, “NAKAO only includes a single asserted second reinforcing part rather than a plurality of second reinforcing parts, much less spaced second reinforcing parts as required by amended Claim 7. Furthermore, the asserted second reinforcing parts do not protrude in the thickness direction as required by amended Claim 7. Additionally, Nakao fails to disclose an elongated support part disposed between a pair of second reinforcing parts in the sliding direction and protruding in the thickness direction to support the second reinforcing parts and restrain distortion of the door in the thickness direction.” First, the Examiner provided that the single, second reinforcing part (central 63) could be duplicated. See Non-Final Office Action at pages 15-16, and further maintained herein. Applicant has not provided evidence, as to why the structure could not be duplicated, as suggested within the rejection, such that “[t]he arguments of counsel cannot take the place of evidence in the record”, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”, see MPEP § 2145-IV. The teachings related to the elongated support parts were with regards to the combination of NAKAO, in view of NAKAO ‘630. Due to these reasons, the Examiner is not persuaded to the arguments alleged by the Applicant, and maintains the rejection herein.
As to pages 15-16, Applicant asserts, “With regard to Nakao ‘630, as illustrated below…the asserted support parts 73 are not disposed between both first and second reinforcing parts as required by amended Claim 7.” The Examiner, respectfully, disagrees with the allegations. “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”, see MPEP §2145 – VI. This argument is made with respect to claim 7 of which does not recite nor suggest “the asserted support parts 73 are not disposed between both first and second reinforcing parts as required by amended Claim 7”, as alleged by the Applicant. In fact, claim 7 recites, “wherein at least one elongated support part is disposed between the plurality of the second reinforcing parts in the sliding direction and protrudes in the thickness direction to support the second reinforcing parts and restrain distortion of the door in the thickness direction.” This is inherently different than that alleged by the Applicant. More so, the present Applicant does not provide the placement of the elongated support parts (230) between the first and second reinforcing parts (see at least figure 4 of the claimed invention which provides evidence that the invention was not intended to encompass the alleged), as alleged at pages 14-15 of Applicant’s Remarks/Amendments. Due to these reasons, the Examiner is not persuaded to the arguments alleged by the Applicant, and maintains the rejection herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/8/2022